STATE OF MICHIGAN

                           COURT OF APPEALS



REBECCA WAREING,                                                   UNPUBLISHED
                                                                   April 12, 2016
              Plaintiff-Appellee,

v                                                                  No. 325890
                                                                   Ingham Circuit Court
ELLIS PARKING COMPANY, INC. and ELLIS                              LC No. 2013-001257-NO
PARKING COMPANY DETROIT, INC.,

              Defendants-Appellants.


Before: BOONSTRA, P.J., and WILDER and METER, JJ.

PER CURIAM.

       This action stems from a slip and fall injury that occurred in a parking garage managed
by defendants. At issue is the trial court’s denial of defendants’ motion for summary disposition
pursuant to MCR 2.116(C)(10) (no genuine issue of material fact). Defendants appeal by leave
granted.1 We reverse and remand.

                                I. FACTUAL BACKGROUND

       On the morning of March 27, 2013, plaintiff parked her vehicle on the exposed rooftop of
the parking garage. The prior day, daytime temperatures had exceeded 40 degrees, but overnight
the temperatures fell below freezing, where they remained when plaintiff parked her car. There
were numerous open spaces, and plaintiff parked across two spaces, with the driver’s side of her
vehicle adjacent to a concrete barrier. On the pavement next to the concrete barrier, there was a
small mound of snow. The pavement in the area was slightly sloped, appeared wet in places, and
contained puddles, along with a floor-drain. Plaintiff worked in a nearby law firm, which paid a
stipend for her parking space on the rooftop. She could have elected to park in the covered
portion of the garage, but she would have to pay the cost in excess of her parking stipend.

        After parking, plaintiff exited her vehicle and took approximately three steps before
falling on what she characterized as “clear invisible ice.” She called her coworkers, who came to


1
 Wareing v Ellis Parking Co Inc, unpublished order of the Court of Appeals, entered May 26,
2015 (Docket No. 325890).


                                               -1-
her assistance. According to several of plaintiff’s coworkers, and defendants’ employees, there
was no visible ice accumulation on the pavement where plaintiff slipped. The area was unsalted.
Emergency services transported plaintiff to the hospital where she underwent surgery on her leg.
One of the first responders slipped on the ice but did not fall.

         Plaintiff filed suit, asserting negligence claims against defendants based on premises
liability. Defendants filed a motion for summary disposition, arguing that the icy condition was
an open and obvious danger. The trial court denied defendants’ motion, holding that there was a
genuine issue of material fact as to whether the icy condition was open and obvious. Defendants
subsequently sought and were granted leave to appeal in this Court.

                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW

        We review de novo a trial court’s decision regarding a motion for summary disposition
under MCR 2.116(C)(10). MEEMIC Ins Co v DTE Energy Co, 292 Mich. App. 278, 280; 807
NW2d 407 (2011). A motion under that rule tests the factual sufficiency of the complaint.
Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012). We “must consider
the affidavits, pleadings, depositions, admissions, and other evidence submitted by the parties . . .
in the light most favorable to the party opposing the motion.” Id. (citation omitted). Summary
disposition is warranted when there is no genuine issue as to any material fact and the moving
party is entitled to judgment as a matter of law. Greene v AP Prods, Ltd, 475 Mich. 502, 507;
717 NW2d 855 (2006).

                             B. OPEN AND OBVIOUS DOCTRINE

                              1. AVERAGE PERSON STANDARD

       Defendants argue that, contrary to the trial court’s holding, the potential danger of icy
conditions in the parking garage at the time plaintiff fell was open and obvious. We agree.

        “In a premises liability action, a plaintiff must prove (1) that the defendant owed a duty to
the plaintiff, (2) that the defendant breached the duty, (3) that the defendant’s breach of the duty
caused the plaintiff’s injuries, and (4) that the plaintiff suffered damages.” Kennedy v Great
Atlantic & Pacific Tea Co, 274 Mich. App. 710, 712; 737 NW2d 179 (2007). The duty owed to a
visitor by the landowner depends on whether the visitor was a trespasser, licensee, or invitee at
the time of the injury. Sanders v Perfecting Church, 303 Mich. App. 1, 4; 840 NW2d 401 (2013).

        It is clear and undisputed that plaintiff was a business invitee. Generally, a premises
possessor has a duty to exercise reasonable care to protect invitees from unreasonable risks of
harm caused by dangerous conditions on the land. Lugo v Ameritech Corp, Inc, 464 Mich. 512,
516; 629 NW2d 384 (2001). However, the premises possessor is not an absolute insurer of an
invitee’s safety and generally does not have a duty to protect invitees from open and obvious
dangers. Kennedy, 274 Mich. App. at 712-713. “Generally, the hazard presented by snow and ice
is open and obvious, and the landowner has no duty to warn of or remove the hazard.” Buhalis v

                                                -2-
Trinity Continuing Care Servs, 296 Mich. App. 685, 694; 822 NW2d 254 (2012) (citation
omitted).

        “The test for an open and obvious danger focuses on the inquiry: Would an average
person of ordinary intelligence discover the danger and the risk it presented on casual
inspection?” Price v Kroger Co of Mich, 284 Mich. App. 496, 501; 773 NW2d 739 (2009). The
open and obvious nature of hazards, including ice and snow, must be evaluated based on the
surrounding circumstances. See Hoffner v Lanctoe, 492 Mich. 450, 464; 821 NW2d 88 (2012).
Specifically, in deciding whether “alleged ‘black ice’ ” conditions are open and obvious, it must
be considered whether there were “indicia of a potentially hazardous condition” based on “the
specific weather conditions”:

       [T]he slip and fall occurred in winter, with temperatures at all times below
       freezing, snow present around the defendant's premises, mist and light freezing
       rain falling earlier in the day, and light snow falling during the period prior to the
       plaintiff's fall in the evening. These wintry conditions by their nature would have
       alerted an average user of ordinary intelligence to discover the danger upon casual
       inspection. [Janson v Sajewski Funeral Home, Inc, 486 Mich. 934, 935 (2010)
       (quotation marks omitted), discussing Slaughter v Blarney Castle Oil Co, 281
Mich. App. 474; 760 NW2d 287 (2008).]

        In the instant case, viewing the evidence in the light most favorable to plaintiff, we accept
that the ice was not visible upon casual inspection. However, there were surrounding indicia of a
potentially hazardous condition that would allow a person of average intelligence to foresee the
potential danger of icy conditions. First, looking to some of the photographs submitted below,
we note that plaintiff’s parking space was on a slight incline, and a drain is plainly visible at the
bottom of the incline near the rear of plaintiff’s vehicle. Despite plaintiff’s testimony that she
did not see any snow, the remnants of a partially melted mound of snow were plainly visible
along the concrete barrier that was next to the driver’s side of plaintiff’s vehicle. And as
depicted in several of the photographs, there were nearby puddles. Plaintiff drove her car
through these puddles, as evidenced by tire tracks. Plaintiff’s expert meteorologist averred that
the temperature the day before the accident reached 41 degrees, causing snow to melt, before the
temperature dropped below freezing overnight, where it remained at the time of accident. “[A]
recent thaw followed by consistent temperatures below freezing” is indicative, to a reasonably
prudent person, that there exists a danger of icy conditions. See Cole v Henry Ford Health Sys,
497 Mich. 881 (2014). Indeed, although ice, i.e., frozen water, may not have been visible,
numerous photographs demonstrate that the parking surface was both visibly wet and unsalted,
which, given the temperature, would have led a reasonable person of ordinary intelligence to
conclude that the pavement might be icy—even if visible accumulations were not readily
apparent.

       Wintry outdoor conditions are the result of a natural phenomenon and are present
       over broad areas of territory, not merely on the property of a single person or
       entity. These widespread weather conditions draw attention to themselves and
       invite heightened attention to the hazards they create. [Quinto v Woodward
       Detroit CVS, LLC, 305 Mich. App. 73, 79; 850 NW2d 642 (2014).]


                                                -3-
Here, the temperature change, the incline and drain, the puddles, the visibly wet surface, the lack
of rock salt, and the small mound of snow adjacent to plaintiff’s parking space were, taken
together, sufficient to allow a person of ordinary intelligence to foresee the possibility of ice on
the surface of the parking structure.

        Accordingly, we conclude that the trial court erred. At the time of plaintiff’s fall, the
potential danger of icy conditions in the parking garage was open and obvious.

                                     2. SPECIAL ASPECTS

       Defendants also argue the danger posed by the icy conditions was not unavoidable
because there were other parking spaces on the roof, or because plaintiff could have obtained
covered parking by paying the difference between the cost and her stipend. Further, defendants
argue, falling on ice does not present an unreasonable risk of severe harm. We agree in both
respects.

         “[E]xceptions to the open and obvious doctrine are narrow and designed to permit
liability for such dangers only in limited, extreme situations.” Hoffner, 492 Mich. at 472. A
person must be required or compelled to confront a dangerous hazard in order for a danger to be
effectively unavoidable such that the open and obvious danger doctrine does not apply. Id. at
469. “As a parallel conclusion, situations in which a person has a choice whether to confront a
hazard cannot truly be unavoidable, or even effectively so.” Id. The evidence indicates that
plaintiff was not required or compelled to encounter this particular condition, rather she chose to
do so. Photographs in the record show that plaintiff took up two parking spaces; other adjacent
parking spaces were open. Further, plaintiff was not required or compelled to park in the parking
garage at all, let alone to choose to park on its uncovered roof, which was fully exposed to the
elements. Thus, the ice hazard was not effectively unavoidable.

        Nor was the danger presented unreasonably dangerous. Plaintiff has failed to show that
there are “special aspects” of the hazard that create a risk of death or severe injury. See Lugo,
464 Mich. at 518.2 See also Hoffner, 492 Mich. at 473 (“[P]laintiff presented no evidence that the
risk of harm associated with the ice patch was so unreasonably high that its presence was
inexcusable, even in light of its open and obvious nature.”). 3




2
  “[T]he mere ability to imagine that a condition could result in severe harm under highly
unlikely circumstances does not mean that such harm is reasonably foreseeable.” Lugo, 464
Mich. at 518-519 n 2.
3
  Having concluded that the dangerous condition was open and obvious, and lacked any special
aspects that made it unreasonably dangerous, we need not consider whether defendants either
had, or should have had, notice of the condition. The open and obvious nature of the icy
condition relieved defendants of any duty to warn plaintiff of the condition, or to protect her
from it.


                                                -4-
                             3. INVITOR ANTICIPATING HARM

        Plaintiff argues that an exception to the open and obvious doctrine applies where harm
might occur to an invitee despite knowledge of the hazard. “[W]here the dangers are known to
the invitee or are so obvious that the invitee might reasonably be expected to discover them, an
invitor owes no duty to protect or warn the invitee unless he should anticipate the harm despite
knowledge of it on behalf of the invitee.” Riddle v McLouth Steel Prods Corp, 440 Mich. 85, 96;
485 NW2d 676 (1992) (emphasis added).4 See also Kennedy, 274 Mich. App. at 718 (citing
caselaw based on the 2 Restatement Torts, 2d, § 343A, and recognizing that the open and
obvious doctrine will not bar a defendant’s duty where a condition might cause harm despite its
obvious nature).

        Reasons that a premises possessor might expect an invitee to be harmed by an obvious
condition include scenarios where the invitee’s attention is distracted, the invitee might forget the
danger or fail to protect himself or herself, or the invitee will choose to encounter the danger
because a reasonable person would believe that the reward was greater than the risk. 2
Restatement Torts, 2d, § 343A, comment f. Defendants point out that a first responder slipped
but did not fall on the ice, but aside from someone who must encounter the ice in the
performance of his or her duties, it is not clear that any of the reasons listed above apply to the
facts of this case.

                                      4. BUILDING CODE

         Plaintiff also argues that the open and obvious doctrine cannot be used to avoid the
Michigan Building Code, which incorporates the International Property Maintenance Code. We
disagree. Although a violation of a building code may constitute “some evidence of negligence,
it is not in itself sufficient to impose a legal duty cognizable in negligence.” Summers v City of
Detroit, 206 Mich. App. 46, 52; 520 NW2d 356 (1994); see also Corey v Davenport Coll of Bus,
251 Mich. App. 1, 9; 649 NW2d 392 (2002) (“With regard to the building code violation
allegation in this case, we note that the absence of a handrail deals with proximate causation.
Because a duty did not exist in this case because of the open and obvious condition and the lack
of a special aspect, we need not reach this issue.”).

                                       III. CONCLUSION

     We reverse and remand to the trial court for entry of an order granting defendants
summary disposition. We do not retain jurisdiction. As the prevailing parties, defendants may




4
 We note that, in cases decided after Riddle, our Courts have “broadened the scope of the open
and obvious danger doctrine so that it greatly reduced not only the duty to warn, but also the
general duty to maintain the premises in a safe condition.” Quinto, 305 Mich. App. at 76.


                                                -5-
tax costs pursuant to MCR 7.219.



                                         /s/ Mark T. Boonstra
                                         /s/ Kurtis T. Wilder
                                         /s/ Patrick M. Meter




                                   -6-